Case 1:18-mj-00064-TQL Document9 Filed 08/23/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA job Ad M

ALBANY DIVISION Filed at
Fi x Z3 , 20 GF

UNITED STATES OF AMERICA, ; Mee

GT COURT
priry CLERK, US. DISTRI

pF nit JDLE DISTRICT OF GEORGIA

 

VS.
1: 18-MJ-64 (TQL)
JONATHAN JENSEN,

Defendant.

 

ORDER GRANTING UNSEALING OF CASE
The United States of America having moved to unseal the case, such motion is hereby
GRANTED. The Clerk is DIRECTED to unseal the case and all pleadings and Orders

contained therein effective on the date of this Order.

SO ORDERED, this 23" day of August, 2019.

Jpn d

s/
UNITED STATES M

 
